Citation Nr: 0420398	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoporosis with 
arthritic degeneration of the spine with compression 
fractures L5 or L1 and T11 and T12.  

2.  Entitlement to service connection for osteoporosis with 
arthritic degeneration, left hip.  

3.  Entitlement to service connection for osteoporosis with 
arthritic degeneration, status post right hip repair.  

4.  Entitlement to service connection for Hashimoto's 
thyroidism.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epilepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1952 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2003, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

During his December 2003 Board hearing, the veteran testified 
that he started receiving Social Security Administration 
(SSA) disability benefits in 1972.  The file does contain a 
copy of a November 1971 letter from a private physician to 
SSA.  However, it does not appear that the complete SSA 
medicals records are in the claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  Consequently, the case 
must be remanded for the SSA records.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations and 
developmental duties have been satisfied 
in accordance with recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(i) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(ii) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(iii) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(iv) request that the claimant provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  SSA should be contacted for a complete 
copy of the veteran's medical records that 
served the basis of the 
disability/continuing disability grant.  

3.  Thereafter, readjudicate this claim in 
light of the evidence added to the record 
since the statement of the case (SOC).  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




